DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-16 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 2) a lens assembly comprises a lens attachment module consisting of two consecutive  spaced-apart lens elements configured as, from object end to image end, a doublet and a triplet, and that is configured to be disposed along an optical path between an object and a zoom module as part of a zoom lens system that has a magnification range between 0.68.times.-4.8.times..; (claim 8) a lens assembly comprises a doublet and two or more singlets, and that is configured to be disposed along an optical path between an object and a zoom module as part of a zoom lens system that has a magnification range between 0.34.times.-2.4.times, wherein said doublet comprises a biconvex lens coupled to a biconcave lens, and the two or more singlets include a convex meniscus and a biconvex singlet; (claim 11) a lens assembly, comprising a lens attachment module that includes three or more spaced-apart lens elements including two doublets and one or more singlets, and that is configured to be disposed 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                      
	/TUYEN TRA/            Primary Examiner, Art Unit 2872